In an action by a certified public accountant to recover the reasonable value of professional services rendered by him in a Federal income tax matter during the course of a 10-year period, plaintiff appeals from an order of the Supreme Court, Queens County, dated July 9, 1962, which granted the motion of the five corporate defendants to vacate the plaintiff’s demand for a bill of particulars with respect to their defense of payment. Order reversed, with $10 costs and disbursements, and motion denied; the bill of particulars to be served within 20 days after entry of the order hereon. In our opinion, the record disclosed special circumstances which justify a departure from the general rule not to direct a bill of particulars of the defense of payment (4 Carmody-Wait, New York Practice, p. 647, § 31; Dowling v. Kelly, 263 App. Div. 837; Coolidge v. Stoddard, 120 App. Div. 641; Sittig v. Cohen, 130 App. Div 689; Seely v. Breakwater Co., 144 N. Y. S. 771; Mills v. Porter Co., 203 App. Div. 84; Klock v. Brennan, 13 N. Y. S. 171). Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.